UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-29637 SELECTICA, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0432030 (State of Incorporation) (IRS Employer Identification No.) 2121 South El Camino Real, 10th Floor, San Mateo, CA94403 (Address of Principal Executive Offices) (650) 532-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by a check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.YES☒
